Case 1:16-cv-00375-AJT-JFA Document 276-4 Filed 03/01/19 Page 1 of 3 PageID# 9269




                          EXHIBIT 4
Case 1:16-cv-00375-AJT-JFA Document 276-4 Filed 03/01/19 Page 2 of 3 PageID# 9270


   From:             Konkoly, Antonia (CIV)
   To:               "Gadeir Abbas"; Roth, Dena M. (CIV); Carolyn Homer; Lena F. Masri, Esq.
   Cc:               Powell, Amy (CIV); Healy, Christopher (CIV)
   Subject:          RE: Elhady - order on ORI list
   Date:             Tuesday, February 26, 2019 11:21:00 PM


   Gadeir –

   As we have mentioned at various points, defendants believe it is important to have clear rules in
   place governing the use of any information plaintiffs learn through their viewing of the ORI list. You
   have agreed with the principle that “clear expectations” are necessary, and on our Monday morning
   call, we understood you to represent that you were at least broadly in agreement with the terms we
   proposed in the attached protective order (excepting the issue about the writing down of entity
   names, that has since been resolved).

   Accordingly, I am re-forwarding our proposed PO for your (re)consideration. We are open to
   discussion, but if we cannot come to an agreement in the next few days, we’ll need to file a motion
   on Friday in order to have the motion heard, and a PO entered, before the SJ briefs come due. We’d
   appreciate your prompt attention to this matter, and add this to list of topics we need to discuss
   tomorrow.

   Thanks,
   Toni


   From: Gadeir Abbas <gAbbas@cair.com>
   Sent: Friday, February 22, 2019 5:40 PM
   To: Roth, Dena M. (CIV) <droth@CIV.USDOJ.GOV>; Carolyn Homer <cHomer@cair.com>; Lena F.
   Masri, Esq. <lmasri@cair.com>
   Cc: Powell, Amy (CIV) <apowell@CIV.USDOJ.GOV>; Konkoly, Antonia (CIV)
   <ankonkol@CIV.USDOJ.GOV>; Healy, Christopher (CIV) <chhealy@CIV.USDOJ.GOV>
   Subject: Re: Elhady - order on ORI list

   Thanks Dena.  

   We'll get back to you tomorrow after we've had a chance to consider your proposal. But we
   agree that it is important for the parties to establish clear expectations.  

   Gadeir Abbas, Esq.
   Senior Litigation Attorney

   logo-1359288842




   453 New Jersey Ave, SE
   Washington, DC 20003
Case 1:16-cv-00375-AJT-JFA Document 276-4 Filed 03/01/19 Page 3 of 3 PageID# 9271


   Tel: 202.742.6420 Fax: 202.488.0833
   Dir: 202.640.4935 Cell: 720.251.0425               
   www.cair.com
   licensed in VA: not in DC - practice limited to federal matters




   From: Roth, Dena M. (CIV) <Dena.M.Roth@usdoj.gov>
   Sent: Friday, February 22, 2019 4:36:52 PM
   To: Gadeir Abbas; Carolyn Homer; Lena F. Masri, Esq.
   Cc: Powell, Amy (CIV); Konkoly, Antonia (CIV); Healy, Christopher (CIV)
   Subject: Elhady - order on ORI list

   Gadeir –

   In light of the Magistrate’s order that the ORI List be restricted to viewing by Plaintiffs’ counsel of
   record, with no copies permissible, we thought it would be useful for both parties to clarify the
   scope of that verbal protective order and how plaintiffs’ counsel may use the information gleaned.
    We were hoping we could just agree on some language to propose to the Court. Here’s a draft –
   we’re happy to discuss but we would love to get this on the docket ASAP for the Court’s
   consideration.

   Re: logistics – please advise if you are able to come to our offices at 1100 L Street NW in the
   afternoon on Monday, who will be coming, and what times work best for you.

   (I will be offline the rest of the day today through tomorrow, so please reply all to the group)

   Dena


   Dena M. Roth
   Trial Attorney
   U.S. Department of Justice
   Civil Division, Federal Programs Branch
   Ph: 202-514-5108
   dena.m.roth@usdoj.gov
